IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GERARD BROOKINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4692

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 8, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Gerard Brookins, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Robert Charles Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.